Title: To George Washington from William Shepard, 24 April 1781
From: Shepard, William
To: Washington, George


                        
                            Sr
                            Springfield April 24th 1781
                        
                        I received your Excellencys favor of the 23d Ult. respecting—Mr Collens—and this Department; mark’d well the
                            contence—made preperations immediately to send Collens to the Navy Board, the Night preceeding the Day he were to go he
                            broak goal, made his escape & has not ben heard of since; the Goaler advertised him, & I sent the Crime,
                            Sentence &c. to be Publish’d, for Example.
                        have Receiv’d a request from the Board of War to Inspect this Department and to make such alterations as
                            should best serve the Public, at least Curtail the unnecessary Public expence—with an order on the officer of the
                            Department to give the Necessary assistance to better regulate the Wretched situation of this Post—(could wish to be Quit
                            of so deficult a Task) but in obedeance shall do all in my Powers to have the Department Move to better eoconemy then at
                            Present: Stock is greatly wanting for the Harnesmakers befor much can be expected from them. and Money even for the whole,
                            before the several branches can go on to advantage as here before.
                        Sr by the Bearer of this have sent on 93 Recruits which compleets from the County’s of Bristol, Worcester
                            Hampshire, and Bearkshire about 510 in the whole.
                        The Recruits that come in now are much better then at first, and find the Towns in genl are much ingagd to
                                complete their Quota—shall not neglect any Measures in my Power to Expedite the engageing and
                            forwarding good Troops—have (by application, obtaind, authority from genl Lincoln) “Deschargd a Number, reporting the
                            same—& the Reasons—and have Reason to hope the most of the Recruits will soon be on. I am Sr
                            with the greatest Esteem your Excellencys most obedient Humbe Servt
                        
                            Wm Shepard
                        
                    